DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as allegedly being anticipated by Hornbach et al. (US 2006/0021142), hereinafter referred to as Hornbach. The office action sites to "...at least Fig. 3 of Hornbach showing sections 30, 32, and 36 comprising side panels 50, 52, and 54 as described in at least paragraph [0041]..." as allegedly disclosing a support deck supported by the frame and having a head end, a foot end, a first side extending from the head end to the foot end, and a second side extending from the head end to the foot end. However, the Hornbach reference does not have a support deck supported by frame 14 with sides that extend from the head end to the foot end as alleged. Applicants respectfully submit that paragraph 0041 of Hornbach makes no mention of a foot end and no mention of sides of a support deck that extend from a head end to a foot end as alleged. The cited paragraph does not disclose what structure is used to support the head section 30, back section 32 and thigh section 36. Para 0041 is reproduced below for convenience: 0041 As shown in FIGS. 3 and 4, head section 30, back section 32, and thigh section 36 each have expanding Side panels 50, 52, and 54 which can expand from both longitudinal sides of center panels 60, 62, and 64 to widen patient support 10. As discussed above, bariatric patients are generally larger than average patients and may be more comfortable positioned on a wider than average patient Support. Expandable deck Sections allow caregivers to maneuver patient Support 10 through doorways and hallways easily in the retracted or narrow position, as shown in FIG. 3, and provide optimum patient comfort by expanding the deck panels when a patient is positioned on patient Support 10. Expanding side panels 50, 52, and 54 support mattress 130 (not shown) is described below. Upon further review of Hornbach, as best understood it appears from FIG. 2 and the corresponding disclosure, that the reference uses a different structure from that claimed and instead uses inner and outer "arcuate members 40" to raise "head section 30" and that "foot section 38" and head section 30 uses different support deck structures to support respective sections so that the arcuate members can move the head section. Applicants respectfully request withdrawal of the rejection and pass of the claims to allowance,” the Examiner respectfully disagrees. Section 38 of Hornbach is considered the foot section and is considered part of the deck as discussed below. Sections 30, 32, 34, 36, and 38 collectively extend between a head and food end as is clearly shown in Figures 1-3. The Applicant’s own invention does not have a continuous deck that extends between a head and foot end since gaps are shown between adjacent deck sections as shown in at least Figs. 2, 16A and 18. Additionally, there are no requirements that the sides have a linear profile or any other requirements other than that they extend between a head and foot end. The deck as formed by sections 30-38 of Hornbach meet the requirements of the claim. It is unclear exactly what the Applicant is arguing with the following statement “Upon further review of Hornbach, as best understood it appears from FIG. 2 and the corresponding disclosure, that the reference uses a different structure from that claimed and instead uses inner and outer "arcuate members 40" to raise "head section 30" and that "foot section 38" and head section 30 uses different support deck structures to support respective sections so that the arcuate members can move the head section.” The Examiner does not disagree that Hornbach utilizes arcuate members to allow raising and lowering of certain portions of the bed but this difference is not overcome by the claim language as presented. The arcuate members are connected to and supported by frame 14 so the claim limitation is met. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, the Examiner points out that although the claim requires “the support deck being expandable in a transverse extent from the first side to the second side” there is no requirement that the entire or even a majority of the length of the deck be expandable. 
Regarding Applicant’s arguments that “The dependent claims are also allowable for depending on an allowable based claim and also for adding novel and non-obvious subject matter. For example, new claim 10 recites wherein the central plate supports a center support and the first side plate having a top surface, the second side plate having a top surface and wherein the center support comprises a top surface that horizontally aligns with the respective top surfaces of the first and second side plates. Hornbach discloses a different structure from that claimed and teaches in paragraph 0044 "Curved tabs 56 are coupled to or formed on the inner edges of side panels 50 to slide over center panel 60 to prevent damaging a mattress positioned on patient support 10 when side panels 50 extend and retract." The use of curved tabs 56 (see also e.g., FIG. 5 of Hornbach) that are used to protect a mattress because the retracting/expanding side panels are not horizontally aligned with the center panels and are at a different horizontal height from the center panels 62 and 64,” the Examiner disagrees. It is clear when comparing the Applicant’s invention and Hornbach that the center support is a feature that is different from Hornbach. However, currently the claim limitation which requires only that the top surfaces “horizontally align” is not narrow enough to overcome the teachings of Hornbach since the term given the broadest reasonable interpretation is met by Hornbach (see the rejection of claim 10 below). 
Regarding Applicant’s arguments that “Claim 11 recites wherein a head section comprises the first and second plates and a seat section comprises third and fourth plates slidably coupled to the center plate and wherein at least the head section and the seat section are configured to be individually controlled to expand and retract to different widths with respect to each other. Hornback teaches different approach where all deck sections are simultaneously widened at same width and states "Actuators 90 and 100 are also controlled by controller 168, which is described below, and move simultaneously along with actuators 80 to widen or narrow deck sections 30, 32, and 36." (emphasis added). Accordingly, the claim is in condition for allowance”, the Examiner respectfully disagrees. In paragraph [0057] of Hornbach it is disclosed that “In another alternative embodiment, actuators 80, 90, and 100 have separate control buttons and are individually controlled”.
Regarding Applicant’s argument that “Claim 12 recites wherein the center plate comprises a first slot and the first plate comprises a first guide adapted to slidably engage with the first slot and the center plate comprises a second slot and the second plate comprises a second guide adapted to 6 slidably engage with the second slot. Hornback teaches a different structure and instead discloses in paragraph 0047 "... Side panels 54 are coupled to center panel 64 by actuators 100 and support tubes 108. Each actuator 100 includes input and output ports 102 and rod 104 and is coupled to center panel 64 by bracket 101 and side panel 64 by bracket 106. Accordingly, the claim is in condition for allowance,” the Examiner disagrees and points to the rejection of claim 12 below.
Claim Objections
Claim 10 is objected to because of the following informalities: the term “center support” is inconsistent with the specification which uses the term “central support” (see paragraph [00111]).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hornbach et al. (US 2006/0021142), hereinafter referred to as Hornbach.
Regarding Claim 1: Hornbach discloses bed (see at least Figs. 1-7 of Hornbach) adapted to be supported on a floor (see at least Fig. 7 of Hornbach), comprising: a plurality of wheels (see the wheels in at least Fig. 7 of Hornbach) contacting the floor; a frame supported by the plurality of wheels (see frame 14 of Hornbach); a support deck supported by the frame and having a head end, a foot end, a first side extending from the head end to the foot end, and a second side extending from the head end to the foot end (see at least Fig. 3 of Hornbach showing sections 30, 32, 34 and 36 comprising side panels 50, 52, and 54 as well as panel 38 as described in at least paragraph [0041] of Hornbach), the support deck being expandable in a transverse extent from the first side to the second side from a first size to a second size, the second size having a larger area than the first size (compare Figures 3 and 4 of Hornbach to see the first and second sizes of the expanded support deck), the support deck comprising: a central plate (center panels 60, 62, and 64 including top and bottom panels shown in Fig. 5 and tubes 120 of Hornbach); a first side plate slidably coupled to the central plate (see panel 50 comprised of top and bottom plates as shown in Fig. 5 and slidably coupled to center panel 60 of Hornbach), the first side plate and the central plate being arranged in an overlapping arrangement (see at least Figs. 3-5 of Hornbach); and a second side plate slidably coupled to the central plate (see panel 52 comprised of plates as shown in Fig. 5 and slidably coupled to center panel 60 of Hornbach), the second side plate and the central plate being arranged in an overlapping arrangement (see at least Figs. 3-5 of Hornbach).  
NOTE: The rejection to claim 1 was edited for clarity in view of Applicant’s arguments. The Examiner has clarified that panels 34 and 38 are considered part of the deck and further clarified that the central plate comprises the top and bottom panels as well as the tubes 120. See MPEP 1207.03(II).
Regarding Claim 2: Hornbach discloses the bed of claim 1, wherein the second side plate and the first side plate are arranged in a side-by-side, non-overlapping arrangement (see at least Figs. 3 and 4 of Hornbach which shows panels 50 and 52 being side-by-side and not overlapping).  
Regarding Claim 3:  Hornbach discloses the bed of claim 1, wherein the first side plate is supported directly by the central plate, an outer side of the first side plate is unsupported when the support deck is expanded to the second size (see at least Figs. 3-5 of Hornbach showing the first panel 50 being directly supported by central panel 60).
Regarding Claim 10:  Hornbach discloses the bed of claim 1 wherein the central plate supports a center support (central plate comprising and therefore supporting panel 64 of Hornbach as shown in at least Fig. 5) and the first side plate having a top surface (see top surface of 56 and 54 of Hornbach shown in at least Fig. 5), the second side plate having a top surface (see top surface of 56 and 54 of Hornbach shown in at least Fig. 5 and see paragraph [0048] of Hornbach which states “it should be understood that the structure of panels 50 and 60 and  support tubes 88 and panels 52 and 62 is substantially the same as panels 54 and 64 and support tubes 108”), and wherein the center support comprises a top surface that horizontally aligns with the respective top surfaces of the first and second side plates (see top surface of 64 aligning with surface 56 and also note that horizontal alignment of the surfaces of 64 and 54 enable the telescoping function). Note: Horizontal alignment of two surfaces does not require the surfaces to be planar.  
Regarding Claim 12:  Hornbach discloses the bed of claim 1 wherein the center plate comprises a first slot (slot formed by tube 120 of Hornbach) and the first plate comprises a first guide (tube 108 of Hornbach) adapted to slidably engage with the first slot and the center plate comprises a second slot and the second plate comprises a second guide adapted to slidably engage with the second slot (support tubes 108 extend and retract from tubes 120; see at least Fig. 5 and paragraph [0048] of Hornbach).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable in view of Hornbach et al. (US 2006/0021142), hereinafter referred to as Hornbach.
Regarding Claim 11:  Hornbach discloses the bed of claim 1 wherein a head section comprises the first and second plates […] wherein at least [bed sections] are configured to be individually controlled to expand and retract to different widths with respect to each other (see paragraph [0057] of Hornbach which states “In another alternative embodiment, actuators 80, 90, and 100 have separate control buttons and are individually controlled”).
Hornbach does not explicitly disclose “a seat section comprises third and fourth plates slidably coupled to the center plate”. However, in paragraph [0047] of Hornbach it is disclosed that “In other embodiments, patient support 10 may include more or less than five deck sections. In an alternative embodiment, other deck sections or combinations of deck sections may include expanding side panels such as the seat section and the foot section.”) One having ordinary skill in the art at the time the invention was filed would have found it obvious to duplicate the parts of the other expanding sections to make the seat panel extendable as suggested by Hornbach. Horbach also teaches that the expandable sections can be either individually controller or controlled together as discussed in paragraph [0057].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673